Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The instant application having Application No. 15494343 has a total of 15 claims pending in the application, all of which are ready for examination by the examiner.

I. ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
Information Disclosure Statement
As required by M.P.E.P 609(c), the applicant’s submissions of the Information Disclosure Statements dated 8/13/2018, 6/2/2017, and 4/21/2017 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
II. REJECTIONS NOT BASED ON PRIOR ART

	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 5, and 9, these claims recite an abstract idea of the mental steps of recognizing spatiotemporal patterns. This judicial exception is not integrated into a practical application because every step can be performed in the human mind as shown below.
Recognizing patterns you’re watching and committing them to memory.
“Performing one or more pattern recognition tasks based on the one or more spatiotemporal patterns” Recognizing one of the patterns you’ve seen before.
“wherein performing one or more pattern recognition tasks comprises, in response to receiving a version of the one or more spatiotemporal patterns, retrieving the one or more spatiotemporal patterns from memory” Recognizing and remembering the pattern that you’ve seen before.  
Under step 2A, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only contain generic and conventional hardware such processors, memory, and generic computers or insignificant extra-solution activity such as gathering input or displaying data. 
Examples of gathering input from users or displaying data to users are found in the following limitations. 
“Receiving an input data stream comprising one or more spatiotemporal patterns.”
“Extracting the one and more spatiotemporal patterns.”
The combination of these additional elements are no more than instructions applied to a generic compute using processors or memory. These amount to generic which amounts to no more than placing the abstract idea onto conventional and generic computer hardware. This leads to a rejection under U.S.C. 101 as an abstract idea without significantly more.
Under step 2B, the claims do not include additional elements that are more than well-understood, routine, and conventional activity in the field. Here, the processor and memory appear to be no more than a generic, off the shelf processors or memory. The Berkheimer 
As per claims 2-4, 6-8, and 10-12, contain additional examples of additional detail of the type of patterns and how those patterns are received, and are rejected as being abstract ideas lacking significantly more under U.S.C. 101 for similar reasons given above. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 5, and 9, these claims call for “Extracting the one and more spatiotemporal patterns.” There is insufficient antecedent basis for this limitation. For the sake of Examination, the Examiner will assume this refers to the one OR more spatiotemporal patterns received in the previous limitation.
2-4, 6-8, and 10-12, these claims are rejected as being dependent on a claim rejected under U.S.C. 112(b) for failing to particularly point out and distinctly claim the invention. 
As per claims 3, 7, and 11, these claims call for ““Wherein the one or more pattern recognition task are performed without any external instructions, the external instructions comprising an explicit description indicative of semantic content of the one or more spatiotemporal patterns.” However, the claim requires that the system “Receiving an input data stream comprising one or more spatiotemporal patterns.” This is coming from an external source and are “instructing” the system on what to store. The requirement that the system perform the pattern recognition task without any external instructions is mutually exclusive from receiving external information in order to recognize patterns. This causes the claim to be confusing and unclear, and leads to a rejection under U.S.C. 112(b) for failing to particularly point out and claim the material applicant considers to be the invention. 
As per claims 4, 8, and 12, this claim requires that the system “detecting the presence of spatiotemporal patterns in an input data stream; and extracting and storing the spatiotemporal patterns without requiring any information about the spatiotemporal patterns in advance.” However, the parent claims require “receiving an input data stream comprising one or emo spatiotemporal patterns; extracting the one and more spatiotemporal patterns; storing the one or more spatiotemporal patterns in memory; and performing one or more pattern recognition tasks based on the one or more spatiotemporal patterns; and … retrieving the one or more spatiotemporal patterns from memory.” Clearly to perform the tasks of claims 4, 8, and 12, the system must have received these spatiotemporal patterns in advance including the details of these spatiotemporal patterns, which is mutually exclusive of “without requiring any information about 


III. REJECTIONS BASED ON PRIOR ART
Examiners Note: Some rejections will be followed by an ‘EN’ that will denote an examiners note. This will be placed to further explain a rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Johnson et al (“A layered neural architecture for the consolidation, maintenance, and updating of representations in visual working memory”).
As per claim 1, Johnson discloses, “A method comprising: receiving an input data stream comprising one or more spatiotemporal patterns” (Pg.22, particularly section 2.2.1; EN: this denotes the system taking in and reacting to inputs).
EN: this denotes the system taking in and reacting to inputs).
“Storing the one or more spatiotemporal patterns in memory and” (Pg.22, particularly section 2.2.1; EN: this denotes the system taking in and storing the input in working memory).
“Performing one or more pattern recognition tasks based on the one or more spatiotemporal patterns” (Pg.24, particularly section 3.2.1; EN: this denotes the system detecting (i.e. recognizing) multiple features, and reacting to them).
“Wherein performing one or more pattern recognition tasks comprises, in response to receiving a version of the one or more spatiotemporal patterns, retrieving the one or more spatiotemporal patterns from the memory” (Pg.24, particularly section 3.2.1; EN: this denotes the system detecting (i.e. recognizing) multiple features, and reacting to them. In this case, the detection of multiple features allows the system to differentiate between something it’s seen before, and new things. The retrieving is when the system has recognized something it has seen before).
As per claim 2, Johnson discloses, “wherein the version of the one or more spatiotemporal patterns comprises one of a fragmentary or noisy version of the one or more spatiotemporal pattern” (pg.25, particularly section 3.2.3 and Figure 6F; EN: this denotes the system being able to deal with inputs that are very close but not identical, and recognize them as one it has seen before. This meets the broadest reasonable interpretation of a noisy version as it is a version that is only slightly different from the stored version). 
As per claim 3, Johnson discloses, “Wherein the one or more pattern recognition task are performed without any external instructions, the external instructions comprising an explicit description indicative of semantic content of the one or more spatiotemporal patterns” (Pg.22, EN: this denotes the system taking in and storing the input in working memory. The system receives no additional instructions beyond the pattern to store, which the examiner is interpreting to be performed without any additional external instructions).
As per claim 4, Johnson discloses, “detecting presence of spatiotemporal patterns in an input data stream” (Pg.23, particularly Figure 5 and associated paragraphs; EN: this denotes the system recognizing patterns it has seen before).
“Extracting and storing the spatiotemporal patterns without requiring any information about the spatiotemporal patterns in advance” (Pg.23, particularly Figure 5 and associated paragraphs; EN: this denotes the system recognizing patterns it has seen before).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al (“A layered neural architecture for the consolidation, maintenance, and updating of representations in visual working memory”) in view of Veltri et al (US 6463438 B1).
5 and 9, Johnson discloses, “Receiving an input data stream comprising one or more spatiotemporal patterns” (Pg.22, particularly section 2.2.1; EN: this denotes the system taking in and reacting to inputs).
“Extracting the one and more spatiotemporal patterns” (Pg.22, particularly section 2.2.1; EN: this denotes the system taking in and reacting to inputs).
“Storing the one or more spatiotemporal patterns in memory and” (Pg.22, particularly section 2.2.1; EN: this denotes the system taking in and storing the input in working memory).
“Performing one or more pattern recognition tasks based on the one or more spatiotemporal patterns” (Pg.24, particularly section 3.2.1; EN: this denotes the system detecting (i.e. recognizing) multiple features, and reacting to them).
“Wherein performing one or more pattern recognition tasks comprises, in response to receiving a version of the one or more spatiotemporal patterns, retrieving the one or more spatiotemporal patterns from the memory” (Pg.24, particularly section 3.2.1; EN: this denotes the system detecting (i.e. recognizing) multiple features, and reacting to them. In this case, the detection of multiple features allows the system to differentiate between something it’s seen before, and new things. The retrieving is when the system has recognized something it has seen before).
However, Johnson fails to explicitly disclose, “A system comprising a computer processor, a computer-readable hardware storage device, and program code embodied with the computer-readable hardware storage device for execution by the computer processor to implement a method comprising.” 
Veltri discloses, “A system comprising a computer processor, a computer-readable hardware storage device, and program code embodied with the computer-readable hardware EN: this denotes the required computer hardware to run the system). 
As per claims 6 and 10, Johnson discloses, “wherein the version of the one or more spatiotemporal patterns comprises one of a fragmentary or noisy version of the one or more spatiotemporal pattern” (pg.25, particularly section 3.2.3 and Figure 6F; EN: this denotes the system being able to deal with inputs that are very close but not identical, and recognize them as one it has seen before. This meets the broadest reasonable interpretation of a noisy version as it is a version that is only slightly different from the stored version). 
As per claims 7 and 11, Johnson discloses, “Wherein the one or more pattern recognition task are performed without any external instructions, the external instructions comprising an explicit description indicative of semantic content of the one or more spatiotemporal patterns” (Pg.22, particularly section 2.2.1; EN: this denotes the system taking in and storing the input in working memory. The system receives no additional instructions beyond the pattern to store, which the examiner is interpreting to be performed without any additional external instructions).
As per claims 8 and 12, Johnson discloses, “Detecting presence of spatiotemporal patterns in an input data stream” (Pg.23, particularly Figure 5 and associated paragraphs; EN: this denotes the system recognizing patterns it has seen before).
“Extracting and storing the spatiotemporal patterns without requiring any information about the spatiotemporal patterns in advance” (Pg.23, particularly Figure 5 and associated paragraphs; EN: this denotes the system recognizing patterns it has seen before).

Conclusion

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BEN M RIFKIN/            Primary Examiner, Art Unit 2198